Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed action
Claims 1-7 and 11-23 are pending and are being considered.
Claims 11 and 22 have been amended.

Examiner's Amendments
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner's amendment was given in a telephone interview from Sterlon R. Mason Reg. No. 41,179 on 04/29/2021.
AMEND THE CLAIMS AS FOLLOWS:

11.	 (Currently Amended) A non-transitory processor readable medium containing a set of instructions thereon that, when executed by a processor, cause the processor to: 
determine if padding of a plaintext undergoing format preserving encryption is needed in response to a length of the plaintext being less than a threshold length;
 in response to determining that the padding is needed, calculate a pseudo-random padding length based on a nonzero minimum padding length and a maximum allowable length of padding and add the padding having the pseudo-random padding length to the plaintext to provide a padded plaintext, wherein adding the padding comprises: 
wherein the first and second characters are provided for each padded plaintext;
and in response to determining that the padding is needed, encrypt the padded plaintext using format preserving encryption to create cipher text.

22.	 (Currently Amended) A system comprising: 
a processor;
 and a memory to store instructions that, when executed by the processor, cause the processor to:
determine if padding of a plaintext undergoing format preserving encryption is needed in response to a length of the plaintext being less than a threshold length;
 	in response to determining that the padding is needed, calculate a pseudo-random padding length based on a nonzero minimum padding length and a maximum allowable length of padding and add the padding having the pseudo-random padding length to the plaintext to provide a padded plaintext, wherein adding the padding comprises: 
include in the padding a first character having an invalid data type for the padded plaintext and corresponding to a beginning of the padding and a second character having an invalid data type for the padded plaintext and corresponding to an end of the padding, wherein the first and second characters are provided for each padded plaintext;
and in response to determining that the padding is needed, encrypt the padded plaintext using format preserving encryption to create cipher text.
Response to arguments
Applicants arguments filled on 03/11/2021 have been fully considered and are persuasive.
Allowable Subject matter
Claims 1-7 and 11-23 are allowed.

Examiner’s Statement of Reason for Allowance
According to 37 C.F.R. 1.104(e), it is the examiner's discretion to evaluate at the time of allowance whether the record of the prosecution as a whole does not make clear his or her reasons for allowing a claim or claims and set forth such a reasoning. At this time, the examiner believes that the claims allowed above require a separate reasoning to make the record clearer. The applicant or patent owner may file a statement commenting on the reasons for allowance within such time as may be specified by the examiner.
The following is an examiner’s statement of reasons for allowance:
In interpreting the currently amended claims in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of record.
The present invention is directed towards the techniques described herein overcome these and other shortcomings of format preserving encryption. A plaintext may be examined to determine if the length of the plaintext is below a threshold. If so, an effectively random length of desired padding is determined. A sequence of characters having a length equal to the desired length of padding is added to the plain text. The sequence of characters is such that it can be later identified. The plaintext with added padding characters may then be encrypted with any form of format preserving encryption. Because of the added padding, a bad actor who is able to access the cipher text may not be able to infer any information about the type of data contained in the cipher text, because the length of the cipher text is no longer associated with the length of the plaintext.
Claims 1, 11 and 22 identifies a unique and distinct feature of “…..add the padding having the pseudo-random padding length to the plaintext to provide a padded plaintext, wherein adding the padding comprises: include in the padding a first character having an invalid data type for the padded plaintext and corresponding to a beginning of the padding and a second character having an invalid data type for the padded plaintext and corresponding to an end of the padding….” including other limitations in the claims.
The closest prior art COCIGLIO (WO 2018/108274) is directed towards a method for transmitting encrypted packets from a first node to a second node of a communication network. The first node pads each plaintext packet with a respective padding content. The padded plaintext packets are then encrypted and transmitted to the second node. For each plaintext packet, the first node randomly selects the padding size in a range comprised between a minimum padding size and a maximum padding size. If the size of a plaintext packet is lower than a predefined minimum packet size, the minimum padding size is set equal to the difference between predefined minimum packet size and the plaintext packet size.
COCIGLIO teaches determine if the padding of plaintext is needed and calculating Pseudo- random padding length based on nonzero minimum padding length and maximum allowable length of padding, COCIGLIO fails to explicitly teach add the padding having the pseudo-random padding length to the plaintext to provide a padded plaintext, wherein adding the padding comprises: include in the padding a first character having an invalid data type for the padded plaintext and corresponding to a beginning of the padding and a second character having an invalid data type for the padded plaintext and corresponding to an end of the padding.
The closest prior art Grubbs (US 20170078251) is directed towards  encrypted text wildcard search method enables wildcard search of encrypted text by using a permuterm index storing permuted keyword strings that are encrypted using an order preserving encryption algorithm. The permuted keyword strings are encrypted using an order preserving encryption algorithm or a modular order preserving encryption algorithm and stored in the permuterm index. In response to a search query containing a wildcard search term, the encrypted text wildcard search method transforms the wildcard search term to a permuted search term having a prefix search format.
Grubs teaches padding a plaintext undergoing format preserving encryption. However just like COCIGLIO, Grubbs also fails to teach add the padding having the pseudo-random padding length to the plaintext to provide a padded plaintext, wherein adding the padding comprises: include in the padding a first character having an invalid data type for the padded plaintext and corresponding to a beginning of the padding and a second character having an invalid data type for the padded plaintext and corresponding to an end of the padding.
Therefore the prior art of record does not teach or suggest individually or in combination the particular limitation listed below as recited in the claims.
“…..add the padding having the pseudo-random padding length to the plaintext to provide a padded plaintext, wherein adding the padding comprises: include in the padding a first character having an invalid data type for the padded plaintext and corresponding to a beginning of the padding and a second character having an invalid data type for the padded plaintext and corresponding to an end of the padding….”
None of the prior art of record, either taken individually or in any combination, would have anticipated or made obvious the invention of the instant application at or before the time it was filled.
Therefore these particular unique feature are found to be allowable only in context of all the other limitations in the claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOEEN KHAN whose telephone number is (571)272-3522.  The examiner can normally be reached on 7AM-5PM EST M-TH Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on (571)272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOEEN KHAN/               Examiner, Art Unit 2436                                                                                                                                                                                         
/TRONG H NGUYEN/              Primary Examiner, Art Unit 2436